 HOISTING ENGINEERS LOCAL UNION 10159HoistingEngineersLocalUnion101 (Herrman'sExcavating,Inc.)andLaborers International Un-ion ofNorth America, Laborers Local 142 (Herr-man'sExcavating,Inc.)and R.D. AndersenConstructionCo., Inc.HoistingEngineersLocalUnion 101 (Herrman'sExcavating,Inc.)and R.D. Andersen ConstructionCo., Inc.Cases 17-CC-533, 17-CC-534, and17-CB-1216February 14, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOUpon charges' duly filed by R. D. AndersenConstructionCo.,Inc.,herein calledAndersenagainst Hoisting Engineers Local Union 101, hereincalled Respondent Hoisting Engineers, and LaborersInternationalUnion of North America, LaborersLocal 142, herein called Respondent Laborers, theGeneral Counsel of the National Labor RelationsBoard, by its Regional Director for Region 17 onSeptember 26, 1973,2 issued and served on the partiescomplaints, which were subsequently consolidated,alleging violations of the National Labor RelationsAct, as amended.In substance the complaints in Cases 17-CC-533and 534 allege that each Respondent violated Section8(b)(4)(i)and (ii)(B) by threatening with reprisalsHerrman's Excavating, Inc., herein called Herrman's,a subcontractor (with whom Respondent Laborersadmittedly had no dispute), and inducing Herrman'semployees at the Shawnee County Farm BureauBuilding (herein called Farm Bureau Building)jobsite in Topeka, Kansas, to cease work with anobject of forcing Herrman's to cease doing businesswith Andersen, the general contractor, with whomadmittedlyRespondent Laborers had a dispute.Respondent Laborers admits that since on or aboutJuly 26, 1973, and continuing to date, and infurtherance of its labor dispute with Andersen, it haspicketed Andersen at the above jobsite. However,both Respondents deny a commission of any unfairlabor practices.The complaint in Case 17-CB-1216 alleges insubstance that Respondent Hoisting Engineers vio-lated Section 8(b)(1)(A) by threatening an employeeofHerrman's with physical harm and/or otherreprisals because he worked on the above jobsitebehind the Respondent Laborers picket line.On October 29, the parties entered into a stipula-tion to transfer this consolidated proceeding to theBoard wherein they agreed that certain documentswould constitute the entire record herein,3 waived allintermediate proceedings before an AdministrativeLaw Judge, and submittedthis casedirectly to theBoard for its Decision and Order, reserving tothemselves only the right to file briefs. By orderdated November 7, the Board approved the stipula-tion, transferred the consolidated proceeding toitself, and set a date for filing of briefs. Thereafter,briefswere filed by Respondent Laborers and theGeneral Counsel.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record hereinas stipulated by the parties,as well asthe briefs filedby Respondent Laborers and General Counsel, andmakes the following findings and conclusions:FACTS1.THE BUSINESS OF THEEMPLOYERSR.D.Andersen Construction Co., Inc., andHerrman's Excavating, Inc., are Kansas corporationsengaged as a general contractor and as an excavationcontractor. respectively, with their principal offices atTopeka. Kansas. Each Company annually purchasesgoods and supplies in excess of $50,000, Andersendirectly, and Herrman's indirectly and directly, fromoutside Kansas. The parties stipulated, and we find,that each Company is an employer and a personengaged in commerce or in an industry affectingcommerce within the meaning of Sections 2(6) and(7) and 8(b)(4)(B) of the Act.If.THELABOR ORGANIZATIONS INVOLVEDThe Respondentsadmitted,and we find, that at allmaterial timestheyhave been labor organizationswithin the meaning of Section2(5) of the Act.111.TIIE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe ultimate questions presented in this case arewhether the facts herein establish that either or bothIThe charge in Case 17-CC-533 wasfiled and served on Respondenthoisting Engineers on September 7, 1973. An amended charge in that casewas filed on September 12. 1973, and served the next day The charges inCases17-CC-534 and l7-CB-1216 werefiled on September 12 and wereserved on September 13 on the respectise Respondents2All events herein cccurred in 19733The stipulatedrecord consists of the charges. complaints related ordersand notices, and answers in the instant consolidated unfair labor practiceproceeding,as well as the transcript of an injunction proceeding under Sec10(1) of the Act beforethe UnitedStatesDistrictCourt forthe District ofKansas inCivil No. T-5446209 NLRB No. 12 60DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondents have engaged in 8(b)(4)(i) and (ii)(B)conduct and whether Respondent Hoisting Engi-neershas engaged in conduct violative of Section8(b)(1)(A) of the Act.B.The Stipulated FactsAt all times material herein, Andersen has beenengaged as its own general contractor for theconstruction of the FarmBureau Buildingin Topeka,Kansas.As general contractor, Andersen subcon-tracted the excavation work to Herrman's, whoseemployees are represented by Respondent HoistingEngineers. Actual construction work began July 26,1973.Beginningon or about the above date, RespondentLaborers picketed the construction site at an en-trance reserved for Andersen's employees in further-ance of its labor dispute with Andersen. While thepicketing was continuing on September 5, at about 2p.m.,Roy Gooden, businessagentofRespondentHoistingEngineers,telephoned Mary G.Herrman,Herrman's secretary-treasurer, asking for her hus-band, the company president. When advised that herhusband was not there and could not be reached,Gooden stated that he wanted to talk to him abouthis working behind the Respondent Laborers picketline, that Gooden "was getting a lot of static outthere," and that Gooden had to do something aboutit in the next 30 minutes. Mrs. Herrman replied thatshe was sorry, but she could not help him. Goodenconcluded the conversation by saying, "Well, if hewants it the hard way that is the way he will get it."Within the next 30 minutes Good, another businessagentof Respondent Hoisting Engineers, Gooden,and Alan Dollen, Respondent Laborers businessagent, left the building, where they all had offices, inGood's car which Good drove to the Farm BureauBuildingjobsite.Gooden walked up to MorrisBennett,an employee of Herrman's, who was theonly employee at work, and elicited from Bennett thefact that he was working for Herrman's. Goodenthen told Bennett to get his "God-damned ass downoff the machine" on which he was working and askedBennett"what in the Goddamned hell"' he thoughthe was doing "working behind that picket line" andstated: `Son of a bitch. You know better than that."When Gooden elicited a response from Bennett thathe was not "completely" a member of Gooden'sUnion, Gooden told Bennett to get his "Goddamnedass off the job," and added: "I want your F-assoutside the fence" (surrounding the Jobsite). Goodenwarned Bennett that he would see Bennett that nightat Bennett's home. Gooden then joined the Respon-dent Laborers picket line.Bennett leftthe machine and went to a telephone,where he called Mrs. Herrman, who relayed wordfrom her husband to go to another job. As Bennettwas driving his machine to the other Jobsite, he wasfollowed by Good. Gooden, and Dollen in Good'scar.When Bennett arrived at the second jobsite, atwhich other employees of Herrman's were employed,Gooden and Good got out of the car and walkedover to where Bennett was working.Gooden againremonstrated with Bennett for working at the FarmBureau Building jobsite.Bennett explained that PatHerrman had sent him to that Job. Gooden stated,"Oh f- Herrman." Gooden then turned to anotheremployee of Herrman working there and asked himifhe had a card. When the employee responded inthe affirmative,Gooden asked the employee if he"wanted in this." The employee responded in thenegative.Good then turned on Bennett,saying "If itwasn't for the Union, you wouldn't be making themoney you are making now." Good told Bennett,"This Union wasnot made of c- likeyou." Goodenthen said to Bennett,"You son of a bitch, I wantyour Goddamned ass out on the street right now."WhenBennett replied that he wasn't so foolish as tobelieve he could whip Gooden and Good, the latterperson replied that if that was what Bennett wantedhe would leave. Good then walked a short distanceaway.But Bennett told Gooden that he still"wasn'tthat stupid" and asked Gooden what Gooden woulddo it Bennett uttered obscenities to Gooden. Goodenresponded "try it."About 3:30 p.m., Gooden called Mrs. Herrmanand asked her for Bennett's name and address, butMrs. Herrman refused.C.Contentionsof thePartiesThe General Counsel contends that RespondentHoisting Engineers violated Section 8(b)(4)(i) and(ii)(B),as well as Section 8(b)(l)(A), bythe aboveconduct of Gooden,its admitted agent:that,further,Gooden was also acting as an agent of RespondentLaborers in furtherance of the picketing objectives ofthatUnion during the course of such conduct,thereby enmeshing Herrman's, a neutral employer, inRespondent Laborers dispute with Andersen inviolation of Section 8(b)(4)(i)and (ii)(B),and taintingthe legality of the picketing of the RespondentLaborers at the Farm Bureau Building jobsite.The Respondent Laborers,on the other hand,contends that it is not responsible for any violationswhich may be found to have been committed byRespondent Hoisting Engineers.Discussion and Conclusions1.In support of his contentions that RespondentHoisting Engineers committed 8(b)(1)(A) violations, HOISTING ENGINEERS LOCAL UNION 101GeneralCounsel argues that Gooden threatenedemployee Bennett with physical violence in order toinduceawork stoppage.RespondentHoistingEngineers has filed no briefs or presented anywitnesses so that we must, without benefit of anyopposing views, consider whether Gooden's conductin relation to Bennett at the two jobsites amounted torestraint or coercion under Section 8(b)(1)(A).Weconclude that it did. We note that Gooden voicedextreme displeasure toward Bennett because Bennettwas working behind the Respondent Laborers picketline at the Farm Bureau Building jobsite and in abelligerentmariner asked Bennett if he was a unionmember and ordered him to leave work and gooutside the jobsite.When Bennett made no immedi-ate response to leave, Gooden warned Bennett thathe would see Bennett that night at Bennett's home.When Bennett finally left the jobsite and proceededto another jobsite,Gooden immediately followedhim there and again confronted Bennett. in much thesame manner, about working at the Farm BureauBuilding jobsite.Gooden ended this confrontationby challenging Bennett to go out on the street,thereby posing a threat of physical harm. WhenBennett replied that he wasn't so foolish as to believehe could whip Gooden and Good, who was alsopresent,Good said he would leave if that was whatBennett wanted and did so. However, Bennett stillreplied that he "wasn't that stupid." Gooden andGood then left, but Gooden later attempted unsuc-cessfully to obtain Bennett's home address.Under all the above circumstances, we find thatRespondent Hoisting Engineers through its agent,Gooden, violated Section 8(b)(l)(A) in that itrestrained and coerced Bennett from exercising hisSection 7 right to refrain from honoring the Respon-dentLaborers picket line. SeeMetal Polishers,Buffers,Platers and Helpers International Union,Local No. 67 (Alco-Cad Nickel Plating Corporation),200 NLRB No. 51.2.We also find that the contention of the GeneralCounsel that the Respondent Hoisting Engineerscoerced and restrained Herrman's and induced anindividual employed by Herrman's to cease work infurtherance of Respondent Laborers dispute withAndersen is supported by the evidence. We find thatGooden's statement toMrs.Herrman, a highmanagement official of Herrman's, that if herhusband wanted it the "hard way" he would get it, inthe context of Gooden's other statement that he "wasgetting a lot of static out there" because her husbandwas working behind the Respondent Laborers picketline,constituted a veiled threat to take reprisalsagainstHerrman's unless that Company ceased4The General Counsel concedes in its brief that,if the picketing byRespondent Lzhorers were viewed alone, it would conform toMoore Dry61doing business with Andersen. As RespondentLaborers admits that its picket line was established infurtherance of its dispute with Andersen, and that ithad no dispute with Herrman's, it is apparent thatGooden was acting as an agent of RespondentHoisting Engineers in such a way as to furtherRespondent Laborers objectives by enmeshing Herr-man's, a neutral, in Respondent Laborers disputewith Andersen for an object proscribed by Section8(b)(4)(B) of the Act. Accordingly, we find thatRespondentHoistingEngineers violated Section8(b)(4)(ii)(B) by the above conduct of Gooden.Under the above circumstances, and becauseGooden ordered Bennett off the job and thusinduced an employee of Herrman's to quit work atthe jobsite picketed by Respondent Laborers, Res-pondent Hoisting Engineers also violated Section8(b)(4)(i)(B). Furthermore, because such inducementwas successful, it had the effect of restraining andcoercingHerrman's in violationofSection8(b)(4)(ii)(B).GeneralTeamsters,Warehouse andDairy Employees Union Local No. 126 affiliated withthe International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America (ReadyMixedConcrete,Inc.),200 NLRB No. 41, at fn. 6.3.The third question which we must resolve iswhether Respondent Laborers was responsible forGooden'sconduct and thus also violated Section8(b)(4)(i) and(ii)(B)of the Act.4This question ismore difficult to resolve.The Board has held that where(1) agents of threebuilding trades unions proceeded together in a car toa jobsite of a neutral subcontractor, (2) the threewere aware prior to such visit that a member of oneof the unions was working there and had been toldby one of the three representatives whose union hada dispute with the contractor,that he should quitwork there,and (3)two of the union agents remainedsilent when the otherin their presencetold an officerof the neutral on two occasions at the jobsite that"they" were going to shut down the job unless theneutral stopped doing business with the primarycontractor,these facts established that all threeunions were acting in concert and thus all committedan 8(b)(4)(ii)(B)violation.Local/50, InternationalUnion of Operating Engineers,AFL-CIO and itsAgent A. J. Meagher(FrischContracting ServiceCompany,Inc ),149 NLRB 29.The instant case is distinguishable.Here,Dollentestified that he had no advance or subsequentknowledge of the purpose of Gooden's visitation atthe two jobsites. He testified that he rode to severaljobsiteswithGood and Gooden solely for thepurpose of making a routine check of those JobsitesDockstandards (92 NLRB 547) 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDin accordance with a customary practice. He testifiedfurther that he had not overheard what transpiredbetween Respondent's officials and Bennett, since hedid not get out of the car at the first jobsite and sincehe had been some distance away from the secondjobsite talking with one of his members when thesecond conversation with Bennett occurred. Dollentestified that he was not aware of the purpose ofGooden's following of Bennett to the second jobsite.Dollen also testified that Respondent Laborers hadnever asked Respondent Hoisting Engineers tosupport its picketing.Dollen's testimony stands uncontradicted on therecord.Thus the only evidence to connect theRespondent Laborers with Gooden's conduct isDollen'saccompanyingGood and Gooden inGood's car, which is explainable by Dollen's uncon-tradicted testimony thatDollenwasmaking acustomary and routine visit to several jobsites atwhich laborers,withwhom Dollen wanted toconverse, were present. While the circumstances aresuspicious, we cannot properly infer, as the GeneralCounsel urges us to do, in the face of Dollen'suncontradicted testimony to the contrary, thatDollen was aware of the purpose and contents ofGooden's conversations with Bennett, nor, therefore,that he condoned such conduct by his silence. As wefind that General Counsel has failed to establish onthis record that Gooden was acting as RespondentLaborers agent, or that Respondent Laborers agent,Dollen, committed any improper acts himself, wecannot find that the record will support a finding ofan 8(b)(4)(B) violation by Laborers. Accordingly, weshalldismiss the 8(b)(4)(B) complaint against theRespondent Laborers.IV.EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Hoisting Engineersset forth in section III, above, occurring in connec-tion with the operations of Andersen and Herrman'sdescribed in section I, above, have a close, intimateand substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent Hoisting Engineershas engaged and is engaging in certain unfair laborpractices,we shall order that it cease and desisttherefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Upon the basis of the foregoing findings of factand upon the entire record in the case, we make thefollowing:CONCLUSIONS OF LAW1.Respondents are, and have been at all timesmaterial, labor organizations within the meaning ofSections 2(5) and 8(b) of the Act.2.Andersen and Herrman's are employers withinthemeaning of Section 2(2) and are engaged incommerce or an industry affecting commerce withinthemeaning of Sections 2(6) and (7) and 8(b)(4) ofthe Act.3.By inducing and encouraging individualsemployed by Herrman's, a neutral subcontractor, ata construction project to refuse to work or to performservices in the course of their employment with anobject of forcing Herrman's, a person engaged incommerce or in an industry affecting commerce, toceasedoing businesswithAndersen, a personengaged in commerce or in an industry affectingcommerce,RespondentHoistingEngineershasengaged in unfair labor practices within the meaningof Section 8(b)(4)(i)(B) of the Act.4.By threatening, coercing, and restraining Herr-man's, a person engaged in commerce or in anindustry affecting commerce, by conduct foundabove, with an object of forcing Herrman's to ceasedoing business with Andersen, a person engaged incommerce or in an industry affecting commerce,Respondent Hoisting Engineers engaged in unfairlaborpracticeswithin themeaning of Section8(b)(4)(ii)(B) of the Act.5.By threatening employee Bennett with physicalviolence and other reprisals, Respondent HoistingEngineers restrained and coerced an employee in theexercise of rights guaranteed in Section 7 of the Act,in violation of Section 8(b)(1)(A).6.The foregoing unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.7.RespondentLaborers have committed noviolations of the Act, as alleged.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,HoistingEngineersLocalUnion 101, Topeka,Kansas, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Inducing and encouraging any individualemployed by Herrman's Excavating, Inc., or by anyother person engaged in commerce or in an industryaffecting commerce, to refuse to work or render HOISTINGENGINEERSLOCAL UNION 10163services in the course of his employment, and fromthreatening, coercing, and restraining Herrman's orany other person engaged in commerce or in anindustry affecting commerce where, in either case, anobject thereof is to force or require Herrman's orsuch other person to cease doing business with R. D.Andersen Construction Co., Inc.(b)Threateningany employee of Herrman'sExcavating. Inc.. with physical violence or otherreprisals because he chooses to work behind a picketline.(c) In any like or related manner restraining orcoercing employees in the exercise of their rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action which itisfound will effectuate the policies of the Act:(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix.Copies ofsaid notice, on forms provided by the RegionalDirector for Region 17, after being duly signed by anauthorized representative of Respondent HoistingEngineers Local Union 101, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices tomembers are customarily posted. Reasonable stepsshallhe taken by Respondent to insure that saidnotices arenot altered, defaced, or covered by anyother material.(b) Furnish said Regional Director signed copies oftheaforesaidnotice for posting by Herrman'sExcavating Co.. Inc., and R. D. Andersen Construc-tion Co., Inc., if they are willing, at places where theycustomarily post notices to their employees.(c)Notify said Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDEREDthat the allegations of thecomplaint that Respondent Laborers violated Sec-tion 8(b)(4)(B) of the Act be, and they hereby are,dismissed.5In the event that thisOrder is enforced by a Judgmentof a UnitedStates Courtof Appeals,the words in the notice reading "Postedby Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIXNo1Ic'i. To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BO&RDAn Agency of the United States GovernmentWe hereby notify our members and all employeesthat:WE WILL NOT induce or encourage any individ-ual employed by Herrman's Excavating, Inc., orby any other person, to refuse to work or renderservices in the course of his employment, nor willwe threaten, coerce, or restrain Herrman's Exca-vating, Inc., or any other person, where, in eithercase, an object thereof is to force or requireHerrman's or such other person to cease doingbusinesswith R. D. Andersen Construction Co.,Inc.WE WILL NOT threaten any employee withphysical violence or other reprisals because hechooses to work behind a picket line.WE WILL NOC in any like or related mannerrestrain or coerce employees in the exercise oftheir rights under the National Labor RelationsAct.HOISTINGENGINEERSLOCAL UNION 101(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 616-Two Gateway Center, Fourth atState,KansasCity,Kansas 64101, Telephone816-374-4518.